Exhibit 10.21

 

1-800-FLOWERS.COM, INC.

2003 Long Term Incentive and Share Award Plan

PERFORMANCE RESTRICTED SHARE AGREEMENT

 

THIS AGREEMENT, dated as of November 1, 2011, between 1-800-Flowers.Com, Inc.
(the “Company”), a Delaware corporation, and                                (the
“Participant”).

 

WHEREAS, the Participant has been granted the following award under the
Company’s 2003 Long Term Incentive and Share Award Plan (the “Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.

 

1.             Award of Shares.  Pursuant to the provisions of the Plan, the
terms of which are incorporated herein by reference, the Participant is hereby
awarded                              Performance Restricted Shares (the
“Award”), subject to the terms and conditions of the Plan and those herein set
forth.  The Award is granted as of November 1, 2011 (the “Date of Grant”). 
Capitalized terms used herein and not defined shall have the meanings set forth
in the Plan.  In the event of any conflict between this Agreement and the Plan,
the Plan shall control.

 

2.             Terms and Conditions.  It is understood and agreed that the Award
of Performance Restricted Shares evidenced hereby is subject to the following
terms and conditions:

 

(a)           Vesting of Award.  Subject to Section 2(b) below and the other
terms and conditions of this Agreement, the percentage of the Award earned, if
any, determined as set forth below based on the level of achievement of Plan
EBITDA (as defined below) for the fiscal year ending July 1, 2012 (“Fiscal
2012”) shall vest in three equal installments, with the first installment
vesting on the first anniversary of the Date of Grant, the second installment
vesting on the second anniversary of the Date of Grant and the third installment
vesting on the third anniversary of the Date of Grant.  Any portion of the Award
not earned based on the level of achievement of Plan EBITDA will be immediately
forfeited as of the end of Fiscal 2012.  The percentage of the Award earned
based on the level of “Plan EBITDA” will be as follows:

 

Plan EBITDA

 

% Earned

 

Less than $47.3 million

 

0

%

$47.3 million

 

50

%

$53.9 million or more

 

100

%

 

Plan EBITDA between $47.3 million and $53.9 million will result in a prorated
earned percentage between 50% and 100%.  For example, if Plan EBITDA achieved is
$50 million, then the percentage of the Award that is earned for the fiscal year
would be 70.45%.  “Plan EBITDA” means the net income of the Company and its
subsidiaries for Fiscal 2012, before interest, taxes, depreciation, amortization
and stock based compensation expense on a pre-bonus basis.  Notwithstanding the
foregoing, (i) the Award, to the extent not previously forfeited under the terms
of this Agreement, shall become immediately vested in full upon a Change of
Control of the Company, and (ii) the percentage of the Award earned, if any,
based on the level of achievement of Plan EBITDA for Fiscal 2012 shall become
immediately vested in full upon the Participant’s Termination of Service after
the end of Fiscal 2012 due to his or her death or

 

--------------------------------------------------------------------------------


 

“Permanent Disability” (as defined below).  “Permanent Disability” shall mean
the inability of the Participant to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which is
expected to result in death or has lasted or can be expected to last for a
continuous period of twelve (12) months or more.  Unless otherwise provided by
the Committee, all dividends and other amounts receivable in connection with any
adjustments to the Shares under Section 4(c) of the Plan shall be subject to the
vesting schedule in this Section 2(a) and shall be paid to the Participant upon
any vesting of the Award in respect of which such dividends or other amounts are
payable.

 

(b)           Termination of Service; Forfeiture of Unvested Shares.  In the
event of Termination of Service of the Participant (other than due to the
Participant’s death or Permanent Disability after the end of Fiscal 2012) prior
to the date the Award otherwise becomes vested, the unvested portion of the
Award shall immediately be forfeited by the Participant and become the property
of the Company.  For purposes hereof, “Termination of Service” means the
termination of the Participant’s employment, consulting services or directorship
with the Company, its Subsidiaries and its Affiliates, as the case may be.  A
Participant employed by, a Director of, or a consultant to a Subsidiary of the
Company or one of its Affiliates shall also be deemed to incur a Termination of
Service if the Subsidiary of the Company or Affiliate ceases to be such a
Subsidiary or an Affiliate, as the case may be, and the Participant does not
immediately thereafter become an employee or director of, or a consultant to,
the Company, another Subsidiary of the Company or an Affiliate.  However, unless
so determined by the Committee, “Termination of Service” shall not include a
change in status from an employee, director or consultant of the Company, a
Subsidiary of the Company or an Affiliate to another such status.  Temporary
absences from employment because of illness, vacation or leave of absence and
transfers among the Company and its Subsidiaries and Affiliates shall not be
considered a Termination of Service.

 

(c)           Certificates.  Each certificate or other evidence of ownership
issued in respect of Performance Restricted Shares awarded hereunder shall be
deposited with the Company, or its designee, together with, if requested by the
Company, a stock power executed in blank by the Participant, and shall bear a
legend disclosing the restrictions on transferability imposed on such
Performance Restricted Shares by this Agreement (the “Restrictive Legend”). 
Upon the vesting of Performance Restricted Shares pursuant to
Section 2(a) hereof and the satisfaction of any withholding tax liability
pursuant to Section 5 hereof, the certificates evidencing such vested Shares,
not bearing the Restrictive Legend, shall be delivered to the Participant or
other evidence of vested Shares shall be provided to the Participant.

 

(d)           Rights of a Stockholder.  Prior to the time a Performance
Restricted Share is fully vested hereunder, the Participant shall have no right
to transfer, pledge, hypothecate or otherwise encumber such Performance
Restricted Share.  During such period, the Participant shall have all other
rights of a stockholder, including, but not limited to, the right to vote and to
receive dividends (subject to Section 2(a) hereof) at the time paid on such
Performance Restricted Shares.

 

(e)           No Right to Continued Employment.  This Award shall not confer
upon the Participant any right with respect to continuance of employment by the
Company nor shall this Award interfere with the right of the Company to
terminate the Participant’s employment at any time.

 

3.             Transfer of Shares.  The Shares delivered hereunder, or any
interest therein, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the

 

2

--------------------------------------------------------------------------------


 

governing instruments of the Company, applicable federal and state securities
laws or any other applicable laws or regulations and the terms and conditions
hereof.

 

4.             Expenses of Issuance of Shares.  The issuance of stock
certificates hereunder shall be without charge to the Participant.  The Company
shall pay, and indemnify the Participant from and against any issuance, stamp or
documentary taxes (other than transfer taxes) or charges imposed by any
governmental body, agency or official (other than income taxes) by reason of the
issuance of Shares.

 

5.             Withholding.  No later than the date of vesting of (or the date
of an election by the Participant under Section 83(b) of the Code with respect
to) the Award granted hereunder, the Participant shall pay to the Company or
make arrangements satisfactory to the Committee regarding payment of any
federal, state or local taxes of any kind required by law to be withheld at such
time with respect to such Award and the Company shall, to the extent permitted
or required by law, have the right to deduct from any payment of any kind
otherwise due to the Participant, federal, state and local taxes of any kind
required by law to be withheld at such time.  Notwithstanding any provision to
the contrary, unless otherwise determined by the Committee, the Company shall
withhold Shares to pay the minimum amount of applicable withholding taxes
resulting from the Award in accordance with any rules or regulations of the
Committee then in effect.

 

6.             References.  References herein to rights and obligations of the
Participant shall apply, where appropriate, to the Participant’s legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Agreement.

 

7.             Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

If to the Company:

 

1-800 Flowers.Com, Inc.

One Old Country Road

Suite 500

Carle Place, NY 11514

 

Attn.:  Gerard M. Gallagher

 

If to the Participant:

 

At the Participant’s most recent address shown on the Company’s corporate
records, or at any other address which the Participant may specify in a notice
delivered to the Company in the manner set forth herein.

 

8.             Governing Law.  The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of the State of New York without
resort to that State’s conflict-of-laws rules.  Each party hereto agrees to
submit to the exclusive jurisdiction of the United States District Court for the
Eastern District of New York or the Supreme Court of the State of New York,
County of Nassau in any action or proceeding arising out of or relating to this
Agreement.

 

3

--------------------------------------------------------------------------------


 

9.             Counterparts.  This Agreement may be executed in two
counterparts, each of which shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

1-800 FLOWERS.COM, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Participant

 

4

--------------------------------------------------------------------------------